Citation Nr: 0407237	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Validity of the overpayment of Department of Veterans Affairs 
(VA) Chapter 30, Title 38, U.S.C. educational assistance 
benefits, in the amount of $1,786.06.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1974 
to August 1994. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA), Committee on Waivers and Compromises 
(Committee) of the Muskogee, Oklahoma, Regional Office (RO).  




It appears that a decision was issued on May 28, 2002, that 
assessed an overpayment of VA Chapter 30 educational 
assistance benefits against the appellant in the amount of 
$1,786.06.  The appellant filed a notice of disagreement with 
that decision in June 2002, and a statement of the case was 
issued in January 2003.  The appeal was received and docketed 
at the Board in February 2003, and the case is now ready for 
appellate review.  

In a letter dated May 23, 2002, the appellant made certain 
assertions that must be considered to be a request for a 
waiver of the overpayment indebtedness in question.  She 
indicated that she could not afford to repay the debt, and 
asked that any remaining indebtedness be forgiven.  This 
information is referred to the Committee for appropriate 
action in response to the appellant's request for a waiver.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

It appears that the RO may not have provided the appellant 
with a development letter consistent with the notice 
requirements of the VCAA on the issue on appeal, as clarified 
by Quartuccio, supra.  

Since the initiation of her challenge to the validity of the 
overpayment, the veteran has argued that she was a continuous 
full time student from February 4, 2002 through August 1, 
2002, the period in which she is considered to have received 
the overpayment in question.  

She states that she had full time status at Rio Salado 
Community College through May 13, 2002, and full time status 
at Northern Arizona University from May 14, 2002.  It is 
noted that the appellant's application for VA Education 
Benefits filed in March 2002, VA Form 22-1990, reflects this 
program of study.  The appellant states that because of her 
full time status, she was entitled to payments reflective of 
that status.  She states further that she is unable to 
calculate the basis for the overpayment from the information 
that has been provided to her.  

The Board notes that there is some discrepancy regarding the 
amount of the overpayment at issue.  First, although the 
January 2003 statement of the case shows the Committee 
decided that the overpayment of $1,786.06 was valid, it also 
indicated that there was a reduction of the claimant's debt 
in the amount of $762.06, leaving a total debt of $1,024.00.  
It is unclear whether this discrepancy reflected a reduction 
in the amount of the debt deemed valid or whether there was a 
partial repayment of the larger debt.  Second, this appeal is 
ostensibly from a decision of the RO that was communicated to 
the appellant by a letter dated May 28, 2002.  

The appellant's Chapter 30 folder does not contain a copy of 
that decision.  Finally, it appears that the overpayment in 
question may have been the result of an overlap in the 
payment of education benefits to the appellant based upon her 
attendance at two educational institutions.  The exact basis 
of that overpayment, however, is unclear from the record.  
The Board believes that a determination of the exact amount 
of the overpayment and an accounting of how it was derived is 
essential to the proper disposition of this appeal.  

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  Accordingly, further appellate consideration will be 
deferred and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should formulate a paid 
and due audit explaining how the Chapter 
30 educational assistance overpayment was 
calculated.  The audit should clearly 
indicate amounts paid to the appellant 
and dates of the payments, as well as the 
amounts which should have been paid to 
her.  Given that the educational 
assistance was provided based upon the 
appellant's attendance of two separate 
educational institutions, the audit 
should reflect the payments that were 
made based upon the attendance of each.  
A copy of the written audit should be 
inserted into the Chapter 30 folder and 
another provided to the appellant.

4.  The VBA AMC should provide the 
veteran with another opportunity to 
present evidence to substantiate her 
claim.  

5.  The VBA AMC should re-adjudicate the 
issue of whether the creation of the 
overpayment of Chapter 30 educational 
assistance benefits was proper.  If the 
issue of whether the creation of the 
overpayment of VA Chapter 30 benefits was 
proper is not resolved in the appellant's 
favor, the Committee should formally 
consider the veteran's request for a 
waiver of the recovery of an overpayment 
of Chapter 30 benefits.  If the actions 
taken by the Committee is adverse to the 
appellant in any way, the VBA AMC should 
furnish the appellant and her 
representative, if any, with a 
supplemental statement of the case, that 
contains a summary of all the relevant 
evidence and all pertinent laws and 
regulations not previously set forth in 
the statement of the case.  

After the veteran has had an appropriate time to respond, the 
case should then be returned to the Board for further 
appellate consideration.  No action is required of the 
veteran until she receives further notice.  The purpose of 
this REMAND is to satisfy due process requirements.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


